 ASSOCIATED MUSICIANS OF GREATER N.Y.645Associated Musicians of GreaterNew York,Local 802,American Federation ofMusicians,AFL-CIO(Dante Caterers,Inc.)andNational Association ofOrchestra LeadersAssociated Musicians of GreaterNew York,Local 802,American Federation of Musicians,AFL-CIO andDante Caterers,Inc. and National Association ofOrchestra Leaders. Cases29-CC-384 and 29-CE-22July 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn February 27, 1974, Administrative Law JudgeAbraham H. Mailer issued the attached Decision inthis proceeding. Thereafter, the Respondent Unionand General Counsel filed exceptions and supportingbriefs, and the Charging Party filed exceptions to thatDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge but onlyto the extent consistent with the following.The Administrative Law Judge found that the Re-spondent Union' violated Section 8(e) of the Act bymaintaining an understanding with Dante Caterersthat nonunion bands would not play at Dante's estab-lishment and Section 8(b)(4)(ii)(A) by threateningDante with the object of forcing or requiring themembers of "The Changing Times," an independentmusical group, to join the Union. We conclude, how-ever, that there is_ insufficient evidence to supportthese findings.In April 1972, Ellen Bowe and John Marengo en-tered into a contract with Dante Caterers to catertheir wedding reception to be held on March 18, 1973,iThe complaint listed Dante Caterers as a party respondent.However, allallegations that Dante violated the Act were subject of a settlement enteredinto by Dante and the General Counsel in which Dante did not admit tohaving violated the Act but consented to the Board's entering an orderagainst it requiring,essentially,that it cease and desist entering into, main-taming, or enforcing any agreement or understanding with RespondentUnion that only union musicians could perform at its, Dante's,estab-lishment. In consequence,the Administrative Law Judge severed the allega-tions of the complaint against Dante and referred the matter to the Boardfor approval of its stipulation.On March 14, 1974, the Board issued itsDecision and Order in that matter,in which,inter alia,itdid approve thestipulation.at Dante's premises in Jackson Heights, New York,New York. The front of the written contract providedthat it embraced a number of rules and conditionslisted on the reverse, number 16 of which provided,"Patron agrees that only Union Musicians (A.F. ofM.) will be employed by Patron on the premises."However, the couple did not read this provision, andeven after they stated to a company representativethat they intended to hire their own band rather thinuse ahouse band, company representatives did notbring the provision to their attention or otherwiseindicate that a union band must be employed. In anyevent, the group they engaged was "The ChangingTimes," an informal partnership of five persons noneof whom was a member of the Union.During the reception on March 18, AmedeoBasile,an agent of Respondent Union, visited Dante's prem-ises and,among other things, asked "The ChangingTimes" if they were union. On learning that they werenot, his ensuing conversation includedstatements tothe effect they had to be union to play at Dante's, thatthey would have been thrown out of other halls in thearea such as the V.F.W. if he caught them playingthere, and that if they 'refused to leave he could pullout all the union musicians and other union employ-ees atDante's 2 He then attempted withoutsuccess toget the members of the band to agree to join theUnion.Immediately thereafter Basile went to the companyoffice and told General Manager Tracy, according toTracy's testimony, that a nonunion band was playingat the Marengo reception.' Then Banquet ManagerMurray, according to Maitre d' Bondinello, told Bon-dinello something about a fine and ,that the Unioncould pull the band out and instructed Bondinello tobring the Marengos to the office. Tracy then talked tothem and, according to their credited testimony, toldthem in effect that Basile, the union agent, had saidthe Union was going to fine Dante $600 for having anonunion band at its establishment; that as the Mar-engoshad hired the band Dante was going to pass thefine on to them; and that the band could not play forthe rest of the evening. Mr. Marengo asked Tracy totry to resolve the matter. With that the conversationended. A short while later, Tracy sought out the Mar-engos and told them not to worry as it was settled.Later in the evening Bondinello remarked to members2 The General Counsel excepts to the Administrative Law Judge's failureto find that the above threats by Basile to members of The Changing Timesviolated Section 8(b)(4)(i1)(A) of the Act. As described above,the band wasengagedby theMarengos and thus was selling its "product"-music-tothem as the ultimate consumer Thus, our retail standard is the standard tobe applied here SeeMarty Levitt,171 NLRB 739 (1968).Since there is noevidence the band meets that standard we shall dismiss those allegations ofthe complaint alleging the threats made directly to members of the band tobe unlawful.3 Basile did not testify at the hearing212 NLRB No. 79 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDof The Changing Times, according to their creditedtestimony, that the band's beingnonunioncould havecostDante a $600 fine, adding, however, that thematter had been cleared up in the office, Insofar asthe record shows, Dante made no attempt to stop theband from playing and, indeed, the band played on.Also, there is no evidence that Dante or the Marengospaid any "fine" or were in any other manner adverselyaffected because the band was nonunion.The facts, as sketched above, portray what mightwell be considered a suspicious situation. But thereare severalproblems standing in the way of finding,as did the Administrative Law Judge, that a violationoccurred. First, as just noted, no threats were in factcarried out which raises some question as to whetherany threats were made.' And this question becomes areal difficulty when it is realized that all the evidenceconcerning any threats to Dante is hearsay with re-spect to the Union. In fact the only witnesses whowere in a position to testify as to what Basile said tomanagement were apparently Murray and Tracy. Theformer testified that he never talked to Basile thatevening; while the latter stoutly denied that Basilesaid anything to him abouta fineor made any threatwhatsoever with respect to The Changing Times.To be sure, the Administrative Law Judge discredit-ed, Tracy's denial, but such discrediting does not, ofcourse, convert a denial into affirmative evidencebinding on the Union that Basile did threaten Dante.5Tracy did concede, however, that on a couple of occa-sionswell before the date of the Marengo receptionBasile had mentioned that if nonunion bands playedat Dante's, union bands might not play there and thattheUnion might pull outitsmusicians.With suchbackground,Basile'smere notification of Tracy onMarch 18 that a nonunion band was present might beconsidered a direct threat. But here such a conclusionscarcely seems justified, for Tracy also testified thataside from the night of the Marengos' wedding he hadnever had any problems whatsoever with the Unionconcerning any band.' Thus, there is no pattern ofconduct to suggest that Basile's comments in the pastwerea continuingactive threat of any kind that wouldmake his mere notification of the presence of a non-union band tantamount to a threat to pull out allunion musiciansif the nonunion band were not re-Of course,if threats were madethey would not be protected from theproscription of the Act just because they were not carried out5The Administrative Law Judge was, however, clearly rightin holding thatTracy's uncontradicteddenial that Basile madeany threatsdoes not neces-sarily precludea finding that such threats were in fact made6Murray testified that on variousoccasions in the past nonunion bandshad playedatDante's-a fact he claimed he learned just through casualconversations with band members However,there is no evidence as towhether ornot the Union was awarethat nonunion bands otherthan TheChanging Times had ever playedatDante'smoved. Furthermore, there is no direct evidence ofany understanding between the Union and Dantewhich would convert Basile's notification that TheChanging Times was nonunion into some obligationon Dante's part to see that the band was removed orwhich would subject Dante to any fine for permittinga nonunion band to perform on its premises. On thecontrary, the testimony by management personnelwas to the effect that they knew of no agreement orunderstanding whatsoever between Dante and theUnion. Consequently, in view of the foregoing consid-erations, it is apparent that there is no direct evi-dence-at least none that is other than hearsay withrespect to the Union-that Basile threatened Dantewith a fine or other action at the time of the Maren-gos' reception or that any understanding existed be-tween the Union and Dante concerning the unionstatus of bands playing at Dante's. Therefore any con-clusions that such threats were made or that such anunderstanding existed must, as the AdministrativeLaw Judge recognized, be inferred from the surround-ing circumstances.In this regard the situation is, as indicated above,a suspicious one. Nevertheless, the various factors in-volved fall short in our view of establishing an ade-quate basis for finding the alleged violations. Thus forexample, there is no evidence that the Union hadanything to do with the incorporation of the clause inDante's contract specifying clients engage only unionbands. Further, it appears that Dante in general over-looked the clause and specifically ignored it in thepresent case. As for Dante permitting union agents tocheck on the bands playing at its establishment, thereis no evidence that this was in any way connected witha scheme to keep out nonunion groups though nodoubt it would facilitate such a scheme. But we needmore than possibilities and suspicions. Further, therecord does affirmatively establish one legitimate rea-son for the visitations-the Union's desire to police itscontracts where union bands were playing. Finally wenote Tracy's warning the Marengos of a possible fineor union difficulties just after Basile told him TheChanging Times was a nonunion group. Such a reac-tion suggests surely that Tracy was concerned theremight be problems but it does not show, at least alone,that Basile in fact made any threat. Thus there is anambiguity of meaning in the various items urgedhere-of which the above are but a sample-withrespect to showing an unlawful understanding or un-lawful threats. And in circumstances such as thosebefore us where there is no direct evidence of anyunlawful threats or understanding and where in factnothing happened-i.e., the band played out the eve-ning; no one was fined-we find that this ambiguityprecludes our drawing the inferences necessary to ASSOCIATED MUSICIANS OF GREATER N.Y.647find the alleged violations of Section 8(b)(4)(ii)(A)and 8(e). Thus, we further find that the General Coun-sel has failed to prove his case 7 and shall, therefore,dismiss the complaint.ORDERIt ishereby ordered that the complaintfiled hereinbe, and it herebyis,dismissed.7The Administrative Law Judge cites in support of his resultAssociatedMusiciansof Greater New York, Local 802,American Federation of Musicians,AFL-CIO (Huntington Town House,Inc),203 NLRB1078 (1973).The situa-tion in that case was in a number of regards similar to that now before theBoard. Nevertheless,in that case,unlike here,there was credited testimonyshowing,inter ales,that at least one patron had been told he could engageonly a union band,that both management and union representatives toldcertain persons there was an agreement only union bands could play atHuntington's, that the union agent made threats to management to pull outall union employees if he were prevented from getting union members' cardnumbers in order to bang charges against them for playing under a nonunionleader,and that management notified certain nonunion musicians theywould be thrown out if they came around again and arranged for an all-unionband to take their place.Consequently,the finding in that case,unlike here,of an unlawful understanding and of proscribed threats was supported bydirect,specific evidence on the points in issueDECISIONABRAHAM H. MALLER, Administrative Law Judge: On No-vember 16, 1973, the Regional Director for Region 29 of theNational Labor Relations Board, herein called the Boardissued on behalf of the General Counsel an order consoh-datmg cases, complaint and notice of hearing against Asso-ciatedMusicians of Greater New York, Local 802,American Federation of Musicians, AFL-CIO, hereincalled Respondent Union and Dante Caterers, Inc.' Briefly,the complaint as later amended alleged that "The ChangingTimes" is a partnership of five named musicians who areself-employed persons engaged in providing musical enter-tainment and related services; that Dante Caterers and Re-spondentUnion had entered into an agreement,arrangement, and understanding whereunder only mem-bers of Respondent Union are permitted to conduct orches-tras and provide musical entertainment services to patronsof Dante Caterers, and said Dante Caterers had agreed toceaseand refrain from doing business with other personsincluding,inter alia,"The Changing Times"; that on orabout March 18, 1973, Dante Caterers and RespondentUnion attempted to enforce said agreement by attemptingto require "The Changing Times" to cease performing at thepremises of Dante Caterers and to require the members of"The Changing Times" to join Respondent Union; thatRespondent Union threatened, coerced, and restrained"The Changing Times" by threatening to engage in andcause a strike and work stoppage by union members playingat other functions on Dante Caterers' premises and bythreatening to have Dante Caterers eject them from itsiSaid complaint was issued upon chargesfiled on August 21, 1973, byNational Association of OrchestraLeaders.premises pursuant to the agreement and by threatening toprevent "The Changing Times" from performing at anyother location until such time as they became members ofRespondent Union, in violation of Section 8(b)(4)(ii)(A)and (e) of the National Labor Relations Act, as amended(29 U.S.C. § 151,et seq.),herein called the Act. In its dulyfiled answer, the Respondent Union denied any violationsof the Act.Pursuant to notice, hearing was held before me in Brook-lyn, New York, on January 17, 18, and 21, 1974. All partieswere present at the hearing and were afforded full opportu-nity to be heard, to introduce relevant evidence, to presentoral argument and to file briefs with me. At the outset of thehearing, counsel for the General Counsel presented a stipu-lation entered into between the General Counsel, the Charg-ing Party, and Dante Caterers in which said parties agreedto the entry of an order requiring Dante Caterers to ceaseand desist from entering into, maintaining, giving effect to,or enforcing any agreement, arrangement, or understandingwith the Respondent Union, or any other labor organiza-tion,whereunder only members of Respondent Union orany other labor organization are permitted to conduct or-chestras or to provide musical services to patrons of DanteCaterers; and from entering into, maintaining, giving effectto or enforcing any other contract or agreement, express orimplied,whereby Dante Caterers ceases or refrains, oragrees to cease or refrain from handling, using, selling,transporting, or otherwise dealing in any of the products orservices of any other employer, or from doing business withany other person. Upon the presentation of said stipulation,counsel for the General Counsel moved to sever DanteCaterers as a party to Case 29-CE-22, and without objec-tion, said motion was granted by me.Briefs were filed by all parties on Feburary 19, 1974.Upon consideration of the entire record and the briefs, andupon my observation of each of the witnesses, I make thefollowing:FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERItwas agreed, and I find, that Dante Caterers is, and hasbeen at all times material herein, a corporation duly orga-nized under, and existing by virtue of, the laws of the Stateof New York; that at all times material herein, Dante Cater-ers has maintained its principal office and place of businessat 75-07 31st Avenue, in Jackson Heights, county ofQueens, city and State of New York, where it is, and hasbeen at all times material herein, continuously engaged inproviding catering facilities for public and private socialaffairs, including food, beverage, and related services. Dur-ing the year preceding the filing of the complaint herein,which period is representative of its annual operations gen-erally, Dante Caterers, in the course and conduct of its roomrental and catering operations, derived gross revenues there-from in excess of $500,000. During said year, which periodis representative of its annual operations generally, DanteCaterers, in the course and conduct of its business, pur-chased and caused to be transported and delivered to itsplace of business foodstuffs, beverages, and other goods and 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterials valued in excess of $50,000,of which goods andmaterials valued in excess of $50,000 were transported anddelivered to it and received from other enterprises locatedin the Stateof New,York,each of which other enterpriseshad received the said goods and materials in interstate com-merce directly from States of the United States other thanthe State in which itis locatedAccordingly,Ifind andconclude that Dante Caterers is, and has been at all timesmaterial herein,an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Actand thatitwill effectuate the policies of the Board to assert jurisdic-tion here.11THE LABORORGANIZATION INVOLVEDRespondentUnion,AssociatedMusicians of GreaterNew York, Local 802,American Federation of Musicians,AFL-CIO,is,and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.111THE ISSUES1.Whether Respondent Union and Dante Caterers hadentered into any contract or agreement, express or implied,whereby only members of Respondent Union are permittedto provide musical services to patrons of Dante Caterers atits premises, in violation of Section 8(e) of the Act.2.Whether Respondent Union threatened, coerced, orrestrained Dante Caterers with an object of forcing or re-quiring the members of "The Changing Times" to join theRespondent Union.IV THE UNFAIR LABOR PRACTICESA. TheEvidenceOn or about August 8, 1972, Ellen Bowe and John Mar-engo, in contemplation of their forthcoming marriage, en-gaged Dante Caterers to cater a wedding reception at thelatter's premises.2 The contract contained,inter also,thefollowingstatement:"RULES AND CONDITIONSPRINTED ON RE-VERSE SIDE CONSTITUTE PART OF THIS CONTRACT " Item No. 16 onthe reverse side of the contract reads in pertinent part asfollows: "Patron agrees that only Union Musicians (A.F. ofM.) will be employed by Patron on the premises .. "Notwithstanding the foregoing provision, Bowe and Mar-engo engaged the services of a band known as The Chang-ing Times consisting of Thomas Ortowski, a friend of theirs,Matthew Jakowsky, Daniel Laura, David Velkas, and AndyCamiolo, Jr., all nonunion musicians.3The wedding reception was held as planned on March 18,1973. During a break in the playing, AmedeoBasile, super-visor concerts, opera, symphony, ballet of the RespondentUnion, appeared at the premises of Dante Caterers, ap-proached Ortowski, identified himself, and inquired wheth-er The Changing Times were union members. Ortowski2The contract is not dated,however, it appears that a down payment wasmade on August 8, 19727The Changing Times is a partnership consisting of the five musiciansreplied that they were not, whereuponBasileasked, "Don'tyou know you have to be in the union to play in this hall?"Ortowski replied in the negative.Basilethen asked: "Howabout the bride and groom, don't they know they had tohave a union band to play here?" Ortowski replied he didnot think they knew. Ortowski then asked whether that alsoapplied to nonunion halls such as V.F.W. To this Basilereplied, "If I catch you playing in any of these halls I'mgoing to have you thrown out." He added that Orlowski andhis partners were "very lucky he was there that night, be-cause if the regular representative was there he would throwus out. And if we refused to leave he could throw out all theunion musicians and all the waiters and whoever else wasin the union." Basile then inquired whether Orlowski andhis partners would considerjoining the Union. To this bandmember Jakowsky replied in the negative, saying that theunion was no good. To this, Basile retorted: "You bettershut your mouth while you're ahead or else." Basile thenoffered to permit the band members to enter the Union ata reduced rate and without an audition. Ortowski told himthat they would consider the matter 4After speaking to the musicians, Basile went to the officeof Dante Caterers, met with General Manager James Tracyand Banquet Manager Steven Murray. He asked themwhether they were aware of the fact that there was a non-union band playing in the Crystal Room (where the Maren-go reception was being held). According to Tracy, Basilemade no threat, nor did he ask Tracy to do anything aboutit.Nevertheless, according to the testimony of William Bon-dinello, maitre d' of the Marengo affair, Murray telephonedhim "something to the effect that Dante was liable for a fine,x amount of dollars," and that the Union could stop themusic and pull the band out of the house. Murray directedBondinello to bring the Marengos to the office, which Bon-dinello did. According to Marengo, General Manager Tra-cy told him and his wife that an agent of the musicians'union was present and was going to fine Dante Caterers$600 because the band was not a union band and, in thatevent, Dante Caterers would charge the Marengos an addi-tional $600; also, their band would not be able to play forthe rest of the evening. Marengo asked General ManagerTracy to see what he could do to straighten out the matter.Some time later, Tracy told the Marengos not to worry, thateverything had been taken care of. The foregoing testimonyof Marengo is substantially corroborated by Mrs. Marengo.BothMr. and Mrs. Marengo impressedme ashonest,straightforward witnesses who were neutrals in this matter,and I credit their testimony.General Manager Tracy admitted having a conversationwith the Marengos about the fact that the band was non-union. He testified further that when Mrs. Marengo askedhim what would happen, he replied that nothing shouldhappen and later told them that there was no problem. Hedenied making any statement regarding the possible fine of$600.Later that evening, Maitre d' Bondinello approached Or-towski and, according to Ortowski corroborated by Jakow-sky, complained: "You guysmessus up. We could haveThe foregoing testimony of Ortowski was substantially corroborated bythe other musicians and was notcontradictedUnionRepresentative Basiledid not testify ASSOCIATED MUSICIANS OF GREATER N.Y.649been fined $600 because you guys are not in the union," butadded that everything had been straightened out in theoffice. Bondinello admitted talking to Ortowski and tellinghim that "there was some trouble in the office that youfellows are not union," but did not recall telling him thatDante Caterers was liable to a fine. As the musicians wereleaving, Bondinello told them: "I will see you guys againwhen you are in the union." Ortowski's testimony in thisregard was corroborated by other members of the band.B. Concluding FindingsSection 8(b)(4)(ii)(A) makes it an unfair labor practice fora union:. . to threaten, coerce, or restrain any person en-gaged in commerce or in an industry affecting com-merce,where in either case an object thereof is:(A) forcing or requiring any employeror self-em-ployed person to join any labor or employer organi-zation or to enter into anyagreementwhich isprohibited by section8(e)... .Section 8(e) makes it an unfair labor practice for a union"to enter into any contract or agreement, express or implied,whereby such employer ceases ... doing business with anyother person ... .In the context of Section 8(b)(4)(ii)(A), Dante Catererswas, as 'hereinabove found, a "person engaged in com-merce" and the members of The Changing Times were"self-employed person[s]." In the context of Section 8(e),Dante Caterers was an "employer" and the members of TheChanging Times were "any other person[s]. "The General Counsel did not prove the existence of awritten contract between the Respondent Union and DanteCaterers under which Dante Caterers agreed not to permitnonunion musicians to play in its halls. However, compe-tent evidence establishes that there was an implied agree-ment or understanding to that effect. Thus, the RespondentUnion's representatives appeared periodically at the halls ofDante Caterers and on each such occasion, without objec-tion from Dante Caterers, checked to see whether the musi-cians performing there were members of the' RespondentUnion. Furthermore, Dante Caterers' standard contractwith its patrons contained a provision that only members ofthe musicians' union would be employed by a patron on thepremises of Dante Caterers. Finally, when Union Represen-tative Basile determined that the members of The ChangingTimes were not members of the Union, he asked Bandlead-er Ortowski, "Don't you know you have to be in the unionto play in this hall?" and, again, "How about the bride andgroom, don't they know they had to have a union band toplay here?"The record also establishes the fact that the RespondentUnion threatened Dante Caterers with retaliation becauseit permitted The Changing Times, a nonunion band to playat its premises. Thus, after Union Representative Basilecomplained to General Manager Tracy that there was anonunion band playing on the premises, Tracy immediatelysummoned the Marengos to his office. It is inconceivablethat, if Basile did not make a threat to Tracy, the latterwould have summoned the Marengos, his customers, to theoffice merely to ask them whether they were aware of thefact that the band they had hired was nonunion. Further-more, although on direct examination, Tracy testified thathe merely asked the Marengos, as above noted, whetherthey were aware of the fact that their band was not union,he admitted on cross-examination that, as set forth in anearlier statement given to a Board agent, he had told theMarengos that there might be trouble about the band sincethey were not union. He also admitted on cross-examina-tion that he had had several conversations with Basile onother occasions during which Basile had informed him thatif nonunion bands were permitted to play on the premises,union bands might refuse to play and that the Union mightpull out its musicians. Furthermore, although he deniedtelling theMarengos that Dante Caterers might be fined$600 by the Union, the Marengos, whose testimony I credit,testified that Tracy did make such a statement to them andadded that, if Dante Caterers were so fined, the fine wouldbe added to the Marengos' bill. Also, as noted above, Bondi-nello testified that he had been informed to that effect byMurray .5Based upon my observation of Tracy's demeanor whiletestifying, I do not credit his testimony that Union Repre-sentative Basile did not threaten him. To the contrary, thefacts set forth above convince me, and I find, that the truthis the opposite of his testimony.N.L.R.B. v. Walton Manu-facturing Company,369 U.S. 404, 408 (1962):Dyer v. Mac-Dougall,201 F.2d 265, 269 (C.A. 2);N.L R.B. v. HowellChevrolet Company,204 F.2d 79, 86 (C.A. 9);N.L.R.B. v.United Mineral '& Chemical Corporation,391 F.2d 829, 833(C.A. 2, 1968).It should be emphasized that in finding that the Respon-dent Union threatened Dante Caterers, I do not rely uponthe testimony of the Marengos, Bondinello, and variousmembers of The Changing Times as to what they were toldby any representative of Dante Caterers regarding the levy-ing of a fine by the Respondent Union Dante Caterers orthat there was trouble with the Respondent Union. Suchtestimony is hearsay as to the Respondent Union. However,I can and do rely on such testimony as contradicting Tracy'sbland assertion that Basile did not threaten Dante Catererswith retaliatory action and as demonstrating the untruthful-ness of Tracy's testimony in this regard. In this connection,it should be noted that Tracy's action in summoning theMarengos to the office immediately after his conversationwith Basile is not hearsay and is relied upon as contributingto the inference that Union Representative Basile didthreaten Dante Caterers with retaliatory action.The recent decision inAssociatedMusicians of GreaterNew York, Local 802, American Federation of Musicians,AFL-CIO (HuntingtonTownHouse, Inc.),203 NLRB 1078,5The testimony of Banquet Manager Murray neither adds nor detractsfrom the foregoingMurray, called as a witness for the Respondent, wasexamined primarily as to whether there was any agreement between theRespondent Union and Dante Caterers regarding a restriction as to the useof nonunion musicians on the latter's premises. With regard to whetherUnion Representative Basile told him that Dante Caterers was being fined$600 for allowing a nonunion band to play, Murray answered: "As far as Iremember I did not even speak to him on that night." 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDis dispositive of theinstantcase. Respondent recognizes theforce of theHuntingtondecision, but argues that the case isnot controlling because of factual differences between thatcase and the instant proceeding. That there are factual dif-ferences between the two cases is, of course, true, but, uponanalysis, I conclude that the differences are matters of de-gree rather than of substance. Thus, inHuntington,the ca-terer freely admitted the existence of an agreement with theUnion, whereas in the instant case the representatives ofDante Capteres testified that they were not aware of anysuch contract. However, despite such testimony, I havefound that there was an implied agreement or under-standing between Dante Caterers and the RespondentUnion. InHuntington,the Union with the cooperation ofthe caterer succeeded in preventing the nonunion musicianfrom performing, while in the instant case representatives ofDante Caterers apparently mollified the union representa-tive, and the nonunion band was permitted to continue toperform. However, it is well settled that threats "do notescape the pale of an unfair labor practice because theywere not executed or that they did not have the expected ordesired result"(ProgressiveMine Workers [Randolph Con-tractors] v. N.L.R.B.,187 F.2d 298, 301 (C.A. 7) ). See alsoLocal 542, International Union of Operating Engineeers v.N.L R.B.,328 F.2d 850, 852-853 (C.A. 3, 1964), cert. denied379 U.S. 826 (1964).In sum, I find and conclude that the Respondent Unionand Dante Caterers entered into an implied contract where-by Dante Caterers ceased or refrained or agreed to cease orrefrain from permitting nonunion musicians to play in itshalls, in violation of Section 8(e) of the Act. I further findand conclude that the Respondent Union threatened DanteCaterers with an object of forcing or requiring the membersof "The Changing Times" tojoin the Respondent Union, inviolation of Section 8(b)(4)(n)(A).V THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in sec-tion IV, above, occurring in connection with the operationsof Dante Caterers described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.VI THE REMEDYHaving found that the Respondent Union has engaged inunfair labor practices within the meaning of Section 8(e)and 8(b)(4)(ii)(A) of the Act, I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act. TheGeneral Counsel requests a broad cease-and-desist order asa remedy in the instant case, pointing out that the Respon-dent Union was found guilty of identical violations of Sec-tion 8(e) and of 8(b)(4)(n)(A) and (B) of the Act in theHuntingtoncase,supra.In addition, he points out that theRespondent has been found to have engaged in secondaryactivity violative of Section 8(b)(4) in at least two recentlyadjudicated cases.6 I find that there is real danger that Re-spondent Union may in the future engage in unlawful activ-ityof the same or similar kind as those found here.Accordingly, I shall recommend the entry of a broad orderdesigned to extend the protection of the Act to employersother than those here involved.CONCLUSIONS OF LAW1.Dante Caterers is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Changing Times is a partnership consisting of fivemusicians who are persons within the meaning of Section2(l) and 8(e) of the Act and are self-employed personswithin the meaning of Section 8(b)(4)(n)(A) of the Act.4.Respondent Union violated Section 8(e) of the Act byentering into an implied agreement or understanding withDante Caterers under which only members of the Respon-dent Union would be allowed to perform on Dante Cater-ers' premises.5.By threatening Dante Caterers with an object of forc-ing or requiring Dante Caterers to maintain and enforce theaforesaid agreement, and with the further object of forcingor requiring the members of The Changing Times tojoin theRespondentUnion,RespondentviolatedSection8(b)(4)(ii)(A) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]6Associated Musicians of Greater New York, Local 802,176 NLRB 198(1969);Associated Musicians of Greater New York (Random Travel, Inc ),171NLRB 1106 (1968) It is significant that in the former decision, the Boardgranted a "broad"order in lieu of the "narrow"recommended order See fn2 at 176 NLRB 198